UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the fiscal year ended December 31, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $5.00 par value (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Based upon the closing price of the Common Shares of the Registrant on the NASDAQ-Stock Market LLC – Global Select Market, the aggregate market value of voting stock held by non-affiliates of the Registrant as of June 30, 2010 was $361.5 million.For the purpose of the foregoing calculation only, all directors and executive officers of the Registrant have been deemed affiliates.The number of shares outstanding of the Registrant’s Common Stock as of February 28, 2011 was 15,296,519. TABLE OF CONTENTS DOCUMENTS INCORPORATED BY REFERENCE PART I Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Selected Statistical Information Item 2. Properties Item 3. Legal Proceedings Item 4. [Removed and Reserved] PART II Item 5. Market for the Registrant's Common Equity, Related Shareholder Matters, and Issuer Purchases of Equity Securities Item 6. Selected Financial Data 2006-2010 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures about Market Risk Item 8. Financial Statements and Supplementary Data Notes to Consolidated Financial Statements Reports of Independent Registered Public Accounting Firm Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers, and Corporate Governance of the Registrant Item 11.Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Item 13. Certain Relationships, Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures Index to Exhibits DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents are incorporated by reference into the Form 10-K part indicated: Document Form 10-K (1)Proxy statement for the annual meeting of shareholders to be held April 26, 2011 Part III PART I Item 1.Business Community Trust Bancorp, Inc. (“CTBI”) is a bank holding company registered with the Board of Governors of the Federal Reserve System pursuant to Section 5(a) of the Bank Holding Company Act of 1956, as amended.CTBI was incorporated August 12, 1980, under the laws of the Commonwealth of Kentucky for the purpose of becoming a bank holding company.Currently, CTBI owns all the capital stock of one commercial bank and one trust company, serving small and mid-sized communities in eastern, northeastern, central, and south central Kentucky, southern West Virginia, and northeastern Tennessee.The commercial bank is Community Trust Bank, Inc., Pikeville, Kentucky and the trust company is Community Trust and Investment Company, Lexington, Kentucky. On June 8, 2010, CTBI entered into an Agreement and Plan of Share Exchange with LaFollette First National Corporation, a Tennessee corporation (“LaFollette Corporation”) and First National Bank of LaFollette, the wholly-owned subsidiary of LaFollette Corporation (“LaFollette Bank”).On November 17, 2010, CTBI completed the acquisition of LaFollette Corporation and LaFollette Bank, acquiring all outstanding shares of LaFollette Corporation in a share exchange for $650 per share, or a total of approximately $16.1 million.In addition, CTBI paid $1.2 million to retire a debt owed by LaFollette Corporation.Immediately following the share exchange, LaFollette Corporation was merged into CTBI.LaFollette Bank was merged into Community Trust Bank, Inc. (the “Bank”) on January 21, 2011.All references to the “Bank” included herein shall be deemed to include both Community Trust Bank, Inc. and LaFollette Bank unless otherwise noted. At December 31, 2010, CTBI had total consolidated assets of $3.4 billion and total consolidated deposits, including repurchase agreements, of $2.9 billion, making it the largest bank holding company based on total deposits headquartered in the Commonwealth of Kentucky. Through its subsidiaries, CTBI engages in a wide range of commercial and personal banking and trust activities, which include accepting time and demand deposits; making secured and unsecured loans to corporations, individuals and others; providing cash management services to corporate and individual customers; issuing letters of credit; renting safe deposit boxes; and providing funds transfer services.The lending activities of our Bank include making commercial, construction, mortgage, and personal loans.Lease-financing, lines of credit, revolving lines of credit, term loans, and other specialized loans, including asset-based financing, are also available.Our corporate subsidiaries act as trustees of personal trusts, as executors of estates, as trustees for employee benefit trusts, as registrars, transfer agents, and paying agents for bond and stock issues, as depositories for securities, and as providers of full service brokerage services. COMPETITION CTBI’s subsidiaries face substantial competition for deposit, credit, trust, and brokerage relationships in the communities we serve.Competing providers include state banks, national banks, thrifts, trust companies, insurance companies, mortgage banking operations, credit unions, finance companies, brokerage companies, and other financial and non-financial companies which may offer products functionally equivalent to those offered by our subsidiaries.Many of these providers offer services within and outside the market areas served by our subsidiaries.We strive to offer competitively priced products along with quality customer service to build customer relationships in the communities we serve. The United States and global markets, as well as general economic conditions, have been disruptive and volatile.Some financial institutions have failed and others have been forced to seek acquisition partners.Larger financial institutions, some of whom may benefit from partial nationalization, could strengthen their competitive position as a result of ongoing consolidation within the financial services industry. Since July 1989, banking legislation in Kentucky places no limits on the number of banks or bank holding companies that a bank holding company may acquire.Interstate acquisitions are allowed where reciprocity exists between the laws of Kentucky and the home state of the bank or bank holding company to be acquired.Bank holding companies continue to be limited to control of less than 15% of deposits held by banks in the states where they do business (exclusive of inter-bank and foreign deposits). The Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) has expanded the permissible activities of a bank holding company.The GLB Act allows qualifying bank holding companies to elect to be treated as financial holding companies.A financial holding company may engage in activities that are financial in nature or are incidental or complementary to financial activities.We have not yet elected to be treated as a financial holding company.The GLB Act also eliminated restrictions imposed by the Glass-Steagall Financial Services Law, adopted in the 1930s, which prevented banking, insurance, and securities firms from fully entering each other’s business.This legislation has resulted in further consolidation in the financial services industry.In addition, removal of these restrictions has increased the number of entities providing banking services and thereby created additional competition. No material portion of our business is seasonal.We are not dependent upon any one customer or a few customers, and the loss of any one or a few customers would not have a material adverse effect on us.See note 19 to the consolidated financial statements for additional information regarding concentrations of credit. We do not engage in any operations in foreign countries. EMPLOYEES As of December 31, 2010, CTBI and subsidiaries had 1,041 full-time equivalent employees.Our employees are provided with a variety of employee benefits.A retirement plan, an employee stock ownership plan, group life insurance, major medical insurance, a cafeteria plan, and annual management and employee incentive compensation plans are available to all eligible personnel. SUPERVISION AND REGULATION General We, as a registered bank holding company, are restricted to those activities permissible under the Bank Holding Company Act of 1956, as amended, and are subject to actions of the Board of Governors of the Federal Reserve System thereunder.We are required to file an annual report with the Federal Reserve Board and are subject to an annual examination by the Board. Community Trust Bank, Inc. is a state-chartered bank subject to state and federal banking laws and regulations and periodic examination by the Kentucky Department of Financial Institutions and the restrictions, including dividend restrictions, thereunder.Our Bank is also a member of the Federal Reserve System and is subject to certain restrictions imposed by and to examination and supervision under the Federal Reserve Act.Community Trust and Investment Company is also regulated by the Kentucky Department of Financial Institutions and the Federal Reserve.Prior to the merger of LaFollette Bank into Community Trust Bank, Inc., LaFollette Bank was a national bank regulated by the Office of the Comptroller of the Currency. Deposits of our Bank are insured by the Federal Deposit Insurance Corporation (FDIC), which subjects banks to regulation and examination under the provisions of the Federal Deposit Insurance Act. The operations of CTBI and our subsidiaries are also affected by other banking legislation and policies and practices of various regulatory authorities.Such legislation and policies include statutory maximum rates on some loans, reserve requirements, domestic monetary and fiscal policy, and limitations on the kinds of services that may be offered. CTBI’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports are available free of charge on our website at www.ctbi.com as soon as reasonably practicable after such materials are electronically filed with or furnished to the Securities and Exchange Commission.CTBI’s Code of Business Conduct and Ethics is also available on our website.Copies of our annual report will be made available free of charge upon written request. The Dodd-Frank Wall Street Reform and Consumer Protection Act On July 21, 2010, President Obama signed the Dodd-Frank Act into law.This new law will significantly change the current bank regulatory structure and affect the lending, deposit, investment, trading, and operating activities of financial institutions and their holding companies.The Dodd-Frank Act requires various federal agencies to adopt a broad range of new implementing rules and regulations, and to prepare numerous studies and reports for Congress.The federal agencies are given significant discretion in drafting the implementing rules and regulations, and consequently, many of the details and much of the impact of the Dodd-Frank Act may not be known for many months or years. Certain provisions of the Dodd-Frank Act that are relevant to us will: · Broaden the base for FDIC insurance assessments, eliminate the ceiling and increase the size of the floor of the Deposit Insurance Fund, and offset the impact of the minimum floor on institutions with less than $10 billion in assets. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution. · Remove the federal prohibition on payment of interest on demand deposits, thereby permitting businesses to have interest bearing checking accounts. · Require new capital regulations to be adopted within 18 months.These regulations must be at least as stringent as, and may call for higher levels of capital than, current regulations.The same leverage and risk based capital requirements that apply to depository institutions will apply to holding companies.New issuances of trust preferred securities will no longer be eligible to qualify as Tier 1 capital.However, CTBI’s currently outstanding trust preferred securities are grandfathered and will still be considered in Tier 1 capital under the regulations. Under Dodd-Frank, and previously under Federal Reserve policy, we are required to act as a source of financial strength for our bank subsidiary and to commit sufficient resources to support it. · Create a new agency, the Consumer Financial Protection Bureau, responsible for the implementation of federal consumer protection laws.The Bureau will have broad rule-making authority for a wide range of consumer protection laws that apply to all banks, including the authority to prohibit "unfair, deceptive or abusive" acts and practices.The Bureau will have examination and enforcement authority over all banks with more than $10 billion in assets.Although CTBI does not have assets of more than $10 billion, any change in regulatory environment may have a negative impact on all financial institutions. · Permanently increase the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2008, with noninterest bearing transaction accounts and IOLTA accounts having unlimited deposit insurance through December 31, 2012. · Increase the authority of the Federal Reserve Board to examine CTBI and its non-bank subsidiaries and give the Federal Reserve Board the authority to establish rules regarding interchange fees charged for electronic debit transactions by payment card issuers having assets over $10 billion and to enforce a new statutory requirement that such fees be reasonable and proportional to the actual cost of a transaction to the issuer. The Federal Reserve Board recently proposed capping such fees at seven to 12 cents, subject to adjustment for fraud prevention costs.Although this requirement does not apply to CTBI, it may impact our ability to generate revenue at the same level as we have in the past. · Restrict proprietary trading by banks, bank holding companies and others, and their acquisition and retention of ownership interests in and sponsorship of hedge funds and private equity funds, subject to an exception allowing a bank to organize and offer hedge funds and private equity funds to customers if certain conditions are met, including, among others, a requirement that the bank limit its ownership interest in any single fund to 3%, and its aggregate investment in all funds to 3%, of Tier 1 capital, with no director or employee of the bank holding an ownership interest in the fund unless he or she provides services directly to the funds. · Require publicly traded companies to give stockholders a non-binding vote on executive compensation and so-called "golden parachute" payments in mergers and acquisitions, and authorize the Securities and Exchange Commission to promulgate rules that would allow stockholders to nominate their own director candidates using a company's proxy materials. The legislation also directs the federal banking regulators to issue rules prohibiting incentive compensation that encourages inappropriate risks. · Impose new restrictions related to mortgage lending, such as new minimum underwriting standards, require certain loan provision qualifications, limitations on mortgage terms and additional disclosures to mortgage borrowers, and prohibit certain yield-spread compensation to mortgage originators. Permit banks to establish de novo interstate branches at a location where a bank based in that state could establish a branch, and require banks and bank holding companies to be well-capitalized and well-managed in order to acquire banks outside their home state. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “may increase,” “may fluctuate,” and similar expressions or future or conditional verbs such as “will,” “should,” “would,” and “could.” These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, changes in laws and regulations, competition, and demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of a Federal Financial Institutions Examination Council (FFIEC) policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. Item 1A. Risk Factors An investment in our common stock is subject to risks inherent to our business.The material risks and uncertainties that management believes affect us are described below.Before making an investment decision, you should carefully consider the risks and uncertainties described below, together with all of the other information included or incorporated by reference herein.The risks and uncertainties described below are not the only ones facing us.Additional risks and uncertainties that management is not aware of or focused on or that management currently deems immaterial may also impair our business operations.This report is qualified in its entirety by these risk factors.See also, “Cautionary Statement Regarding Forward-Looking Statements.”If any of the following risks actually occur, our financial condition and results of operations could be materially and adversely affected.If this were to happen, the value of our common stock could decline significantly, and you could lose all or part of your investment. Economic Risk CTBI may continue to be adversely affected by current economic and market conditions. The national and global economic downturn has resulted in unprecedented levels of financial market volatility and has in general adversely impacted the market value of financial institutions, limited access to capital and had an adverse effect on the financial condition or results of operations of banking companies in general, including CTBI.In some cases, the markets have produced downward pressure on stock prices and credit capacity for certain issuers without regard to those issuers’ underlying financial strength.From early 2008 to the middle of 2010, CTBI experienced significant challenges, credit quality deteriorated, and net income and results of operations were adversely impacted.While there has been some improvement in economic conditions in our markets starting in the second half of 2010, we believe that we will continue to experience a challenging environment in 2011.CTBI is a part of the financial system and a continuation of the systemic lack of available credit, lack of confidence in the financial sector, increased volatility in the financial markets, and reduced business activity could materially and adversely impact CTBI’s business, financial condition, and results of operations.In addition, the possible duration and severity of the adverse economic cycle is unknown and may exacerbate financial service providers’, including CTBI’s, exposure to credit risk.Actions by Congress, Treasury, the FDIC and other governmental agencies and regulators have been initiated to address economic stabilization, yet the efficacy of these programs in stabilizing the economy and the banking system is uncertain.There can be no assurance that these actions will not have an adverse effect on the financial position or results of operations of financial service providers including CTBI. Economy of Our Markets Our business may continue to be adversely affected by continued weaknesses in the local economies on which we depend. Our loan portfolio is concentrated primarily in eastern, northeastern, central, and south central Kentucky, southern West Virginia, and northeastern Tennessee.Our profits depend on providing products and services to clients in these local regions.These regions have experienced an increase in unemployment and a decrease in real estate values.Further increases in unemployment, additional decreases in real estate values, or increases in interest rates could weaken the local economies in which we operate.Typically, our market area lags behind the national economy in the recovery from economic downturns.The improvement of certain economic indicators such as unemployment and real estate asset values, may continue to lag behind improvement in the overall economy.These economic indicators typically affect certain industries, such as real estate and financial services, more significantly.A continuation of high levels of unemployment and depressed real estate asset values in the markets we serve would likely prolong the economic recovery period in our market area.Weakness in our market area could depress our earnings and consequently our financial condition because: · Clients may not want, need, or qualify for our products and services; · Borrowers may not be able to repay their loans; · The value of the collateral securing our loans to borrowers may decline; and · The quality of our loan portfolio may decline. Interest Rate Risk Changes in interest rates could adversely affect our earnings and financial condition. Our earnings and financial condition are dependent to a large degree upon net interest income, which is the difference between interest earned from loans and investments and interest paid on deposits and borrowings.The narrowing of interest-rate spreads, meaning the difference between the interest rates earned on loans and investments and the interest rates paid on deposits and borrowings, could adversely affect our earnings and financial condition.Interest rates are highly sensitive to many factors, including: · The rate of inflation; · The rate of economic growth; · Employment levels; · Monetary policies; and · Instability in domestic and foreign financial markets. Changes in market interest rates will also affect the level of voluntary prepayments on our loans and the receipt of payments on our mortgage-backed securities resulting in the receipt of proceeds that may be reinvested at a lower rate than the loan or mortgage-backed security being prepaid. We originate residential loans for sale and for our portfolio. The origination of loans for sale is designed to meet client financing needs and earn fee income. The origination of loans for sale is highly dependent upon the local real estate market and the level and trend of interest rates.Increasing interest rates may reduce the origination of loans for sale and consequently the fee income we earn.While our commercial banking, construction, and income property business lines remain a significant portion of our activities, high interest rates may reduce our mortgage-banking activities and thereby our income.In contrast, decreasing interest rates have the effect of causing clients to refinance mortgage loans faster than anticipated.This causes the value of assets related to the servicing rights on loans sold to be lower than originally anticipated.If this happens, we may need to write down our servicing assets faster, which would accelerate our expense and lower our earnings. We consider interest rate risk one of our most significant market risks. Interest rate risk is the exposure to adverse changes in net interest income due to changes in interest rates.Consistency of our net interest revenue is largely dependent upon the effective management of interest rate risk.We employ a variety of measurement techniques to identify and manage our interest rate risk including the use of an earnings simulation model to analyze net interest income sensitivity to changing interest rates.The model is based on actual cash flows and repricing characteristics for on and off-balance sheet instruments and incorporates market-based assumptions regarding the effect of changing interest rates on the prepayment rates of certain financial assets and liabilities.Assumptions based on the historical behavior of deposit rates and balances in relation to changes in interest rates are also incorporated into the model.These assumptions are inherently uncertain, and as a result, the model cannot precisely measure net interest income or precisely predict the impact of fluctuations in interest rates on net interest income.Actual results will differ from simulated results due to timing, magnitude, and frequency of interest rate changes as well as changes in market conditions and management strategies. Liquidity Risk CTBI is subject to liquidity risk. CTBI requires liquidity to meet its deposit and debt obligations as they come due and to fund loan demands.CTBI’s access to funding sources in amounts adequate to finance its activities or on terms that are acceptable to it could be impaired by factors that affect it specifically or the financial services industry or economy in general.Factors that could reduce its access to liquidity sources include a downturn in the market, difficult credit markets, or adverse regulatory actions against CTBI.CTBI’s access to deposits may also be affected by the liquidity needs of its depositors.In particular, a substantial majority of CTBI’s liabilities are demand, savings, interest checking, and money market deposits, which are payable on demand or upon several days’ notice, while by comparison, a substantial portion of its assets are loans, which cannot be called or sold in the same time frame.Although CTBI historically has been able to replace maturing deposits and advances as necessary, it might not be able to replace such funds in the future, especially if a large number of its depositors sought to withdraw their accounts, regardless of the reason.A failure to maintain adequate liquidity could have a material adverse effect on our financial condition and results of operations. Banking Reform Our business may be adversely affected by “banking reform” legislation. On July 21, 2010, President Obama signed the Dodd-Frank Act into law.This new law will significantly change the current bank regulatory structure and affect the lending, deposit, investment, trading, and operating activities of financial institutions and their holding companies.The Dodd-Frank Act requires various federal agencies to adopt a broad range of new implementing rules and regulations, and to prepare numerous studies and reports for Congress.The federal agencies are given significant discretion in drafting the implementing rules and regulations, and consequently, many of the details and much of the impact of the Dodd-Frank Act may not be known for many months or years.This legislation includes, among other things: (i) changes in the manner in which the FDIC deposit insurance assessments will be computed and an increase in the minimum designated reserve ratio for the Deposit Insurance Fund; (ii) authorization of interest-bearing demand deposits; (iii) requirements for new capital regulations applicable to banks and bank holding companies which may call for higher levels of capital; (iv) creation of the Consumer Financial Protection Bureau, responsible for implementation of federal consumer protection laws which affect banks and bank holding companies; (v) a permanent increase in the maximum amount of deposit insurance for banks; (vi) a prohibition of certain proprietary trading and equity investment activities by banks; (vii) new restrictions related to mortgage lending; (viii) allowance of de novo interstate branching; and (ix) additional corporate governance provisions relating to non-binding shareholder votes on executive compensation and new rules prohibiting incentive compensation that encourages inappropriate risks. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on CTBI. However, compliance with this new law and its implementing regulations will result in additional operating costs that could have a material adverse effect on our financial condition and results of operations. Government Policies Our business may be adversely affected by changes in government policies. The earnings of banks and bank holding companies such as ours are affected by the policies of regulatory authorities, including the Federal Reserve Board, which regulates the money supply.Among the methods employed by the Federal Reserve Board are open market operations in U.S. Government securities, changes in the discount rate on member bank borrowings, and changes in reserve requirements against member bank deposits.These methods are used in varying combinations to influence overall growth and distribution of bank loans, investments and deposits, and their use may also affect interest rates charged on loans or paid on deposits.The monetary policies of the Federal Reserve Board have had a significant effect on the operating results of commercial and savings banks in the past and are expected to continue to do so in the future. Many states and municipalities are experiencing financial stress due to the economy.As a result, various levels of government could seek to increase their tax revenues through increased tax levies, which could have an adverse impact on our results of operations. Federal banking regulators are increasing regulatory scrutiny, and additional limitations (including those contained in the Dodd-Frank Act) on financial institutions have been proposed or adopted by regulators and by Congress.The banking industry is highly regulated and changes in federal and state banking regulations as well as policies and administration guidelines may affect our practices, growth prospects, and earnings.In particular, there is no assurance that recent governmental actions designed to stabilize the economy and banking system will not adversely affect the financial position or results of operations of CTBI. Credit Risk Our earnings and reputation may be adversely affected if we fail to effectively manage our credit risk. Originating and underwriting loans are integral to the success of our business.This business requires us to take “credit risk,” which is the risk of losing principal and interest income because borrowers fail to repay loans.Collateral values and the ability of borrowers to repay their loans may be affected at any time by factors such as: · The length and severity of downturns in the local economies in which we operate or the national economy; · The length and severity of downturns in one or more of the business sectors in which our customers operate, particularly the automobile, hotel/motel, coal, and residential development industries; or · A rapid increase in interest rates. Our loan portfolio includes loans with a higher risk of loss. We originate commercial real estate loans, construction and development loans, consumer loans, and residential mortgage loans, primarily within our market area.Commercial real estate, commercial, and construction and development loans tend to involve larger loan balances to a single borrower or groups of related borrowers and are most susceptible to a risk of loss during a downturn in the business cycle.These loans also have historically had a greater credit risk than other loans for the following reasons: · Commercial Real Estate Loans.Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service.These loans also involve greater risks because they are generally not fully amortizing over a loan period, but rather have a balloon payment due at maturity.A borrower’s ability to make a balloon payment typically will depend on being able to either refinance the loan or timely sell the underlying property.As of December 31, 2010, commercial real estate loans, including multi-family loans, comprised approximately 31% of our total loan portfolio. · Other Commercial Loans.Repayment is generally dependent upon the successful operation of the borrower’s business.In addition, the collateral securing the loans may depreciate over time, be difficult to appraise, be illiquid, or fluctuate in value based on the success of the business.As of December 31, 2010, other commercial loans comprised approximately 15% of our total loan portfolio. · Construction and Development Loans.The risk of loss is largely dependent on our initial estimate of whether the property’s value at completion equals or exceeds the cost of property construction and the availability of take-out financing.During the construction phase, a number of factors can result in delays or cost overruns.If our estimate is inaccurate or if actual construction costs exceed estimates, the value of the property securing our loan may be insufficient to ensure full repayment when completed through a permanent loan, sale of the property, or by seizure of collateral.As of December 31, 2010, construction and development loans comprised approximately 7% of our total loan portfolio. Consumer loans may carry a higher degree of repayment risk than residential mortgage loans, particularly when the consumer loan is unsecured.Repayment of a consumer loan typically depends on the borrower’s financial stability, and it is more likely to be affected adversely by job loss, illness, or personal bankruptcy.In addition, federal and state bankruptcy, insolvency, and other laws may limit the amount we can recover when a consumer client defaults.As of December 31, 2010, consumer loans comprised approximately 19% of our total loan portfolio. A significant part of our lending business is focused on small to medium-sized business which may be impacted more severely during periods of economic weakness. A significant portion of our commercial loan portfolio is tied to small to medium-sized businesses in our markets.During periods of economic weakness, small to medium-sized businesses may be impacted more severely than larger businesses.As a result, the ability of smaller businesses to repay their loans may deteriorate, particularly if economic challenges persist over a period of time, and such deterioration would adversely impact our results of operations and financial condition. A large percentage of our loan portfolio is secured by real estate, in particular commercial real estate.Continued weakness in the real estate market or other segments of our loan portfolio would lead to additional losses, which could have a material adverse effect on our business, financial condition, and results of operations. As of December 31, 2010, approximately 66% of our loan portfolio is secured by real estate, the majority of which is commercial real estate.Although our level of net charge-offs decreased in 2010, ongoing high levels of commercial and consumer delinquencies or further declines in real estate market values would require increased net charge-offs and increases in the allowance for loan and lease losses, which could have a material adverse effect on our business, financial condition, and results of operations and prospects. Our level of other real estate owned has increased, primarily as a result of foreclosures.To the extent that we continue to hold a higher level of real estate owned, related real estate expense would likely increase. During the recent economic downturn, we experienced an increase in non-performing real estate loans.As a result, we have experienced an increase in the level of foreclosed properties.Foreclosed real estate expense consists of maintenance costs, valuation adjustments to appraisal values and gains or losses on disposition.If our levels of other real estate owned increase or are sustained and local real estate values decline, our foreclosed real estate expense will increase, which would adversely impact our results of operations. Environmental Liability Risk We are subject to environmental liability risk associated with lending activity. A significant portion of our loan portfolio is secured by real property.During the ordinary course of business, we may foreclose on and take title to properties securing loans.In doing so, there is a risk that hazardous or toxic substances could be found on these properties.If hazardous or toxic substances are found, we may be liable for remediation costs, as well as for personal injury and property damage.Environmental laws may require us to incur substantial expenses and may materially reduce the affected property’s value or limit our ability to use or sell the affected property.In addition, future laws or more stringent interpretations or enforcement policies with respect to existing laws may increase our exposure to environmental liability.Although we have policies and procedures to perform an environmental review before initiating any foreclosure action on real property, these reviews may not be sufficient to detect all potential environmental hazards.The remediation costs and any other financial liabilities associated with an environmental hazard could have a material adverse effect on our financial condition and results of operations. Competition Strong competition within our market area may reduce our ability to attract and retain deposits and originate loans. We face competition both in originating loans and in attracting deposits. Competition in the financial services industry is intense.We compete for clients by offering excellent service and competitive rates on our loans and deposit products.The type of institutions we compete with include commercial banks, savings institutions, mortgage banking firms, credit unions, finance companies, mutual funds, insurance companies and brokerage and investment banking firms.Competition arises from institutions located within and outside our market areas.As a result of their size and ability to achieve economies of scale, certain of our competitors offer a broader range of products and services than we offer.The recent economic crisis is likely to result in increased consolidation in the financial industry and larger financial institutions, some of whom may benefit from partial nationalization, may strengthen their competitive positions.In addition, to stay competitive in our markets we may need to adjust the interest rates on our products to match the rates offered by our competitors, which could adversely affect our net interest margin.As a result, our profitability depends upon our continued ability to successfully compete in our market areas while achieving our investment objectives. Acquisition Risk We may have difficulty in the future continuing to grow through acquisitions. Due to consolidation within the banking industry, the number of suitable acquisition targets has decreased and there is intense competition for attractive acquisitions.As a result, we may experience difficulty in making acquisitions on acceptable terms. Any future acquisitions or mergers by CTBI or its banking subsidiary are subject to approval by the appropriate federal and state banking regulators.The banking regulators evaluate a number of criteria in making their approval decisions, such as: · Safety and soundness guidelines; · Compliance with all laws including the USA Patriot Act, the International Money Laundering Abatement and Anti-Terrorist Financing Act, the Sarbanes-Oxley Act and the related rules and regulations promulgated under such Act or the Exchange Act, the Equal Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, and all other applicable fair lending laws and other laws relating to discriminatory business practices; and · Anti-competitive concerns with the proposed transaction. If the banking regulators or a commenter on our regulatory application raise concerns about any of these criteria at the time a regulatory application is filed, the banking regulators may deny, delay, or condition their approval of a proposed transaction. We have grown, and intend to continue to grow, through acquisitions of banks and other financial institutions.After these acquisitions, we may experience adverse changes in results of operations of acquired entities, unforeseen liabilities, asset quality problems of acquired entities, loss of key personnel, loss of clients because of change of identity, difficulties in integrating data processing and operational procedures, and deterioration in local economic conditions.These various acquisition risks can be heightened in larger transactions. Integration Risk We may not be able to achieve the expected integration and cost savings from our ongoing bank acquisition activities. We have a long history of acquiring financial institutions and we expect this acquisition activity to continue in the future.Difficulties may arise in the integration of the business and operations of the financial institutions that agree to merge with and into CTBI and, as a result, we may not be able to achieve the cost savings and synergies that we expect will result from the merger activities.Achieving cost savings is dependent on consolidating certain operational and functional areas, eliminating duplicative positions and terminating certain agreements for outside services.Additional operational savings are dependent upon the integration of the banking businesses of the acquired financial institution with that of CTBI, including the conversion of the acquired entity’s core operating systems, data systems and products to those of CTBI and the standardization of business practices.Complications or difficulties in the conversion of the core operating systems, data systems, and products of these other banks to those of CTBI may result in the loss of clients, damage to our reputation within the financial services industry, operational problems, one-time costs currently not anticipated by us, and/or reduced cost savings resulting from the merger activities. Operational Risk An extended disruption of vital infrastructure or a security breach could negatively impact our business, results of operations, and financial condition. Our operations depend upon, among other things, our infrastructure, including equipment and facilities.Extended disruption of vital infrastructure by fire, power loss, natural disaster, telecommunications failure, computer hacking or viruses, terrorist activity or the domestic and foreign response to such activity, or other events outside of our control could have a material adverse impact on the financial services industry as a whole and on our business, results of operations, cash flows, and financial condition in particular.Our business recovery plan may not work as intended or may not prevent significant interruption of our operations.The occurrence of any failures, interruptions, or security breaches of our information systems could damage our reputation, result in the loss of customer business, subject us to additional regulatory scrutiny, or expose us to civil litigation and possible financial liability, any of which could have an adverse effect on our financial condition and results of operation. Market Risk Community Trust Bancorp, Inc.'s stock price is volatile. Our stock price has been volatile in the past, and several factors could cause the price to fluctuate substantially in the future.These factors include: · Actual or anticipated variations in earnings; · Changes in analysts' recommendations or projections; · CTBI's announcements of developments related to our businesses; · Operating and stock performance of other companies deemed to be peers; · New technology used or services offered by traditional and non-traditional competitors; and · News reports of trends, concerns, and other issues related to the financial services industry. Our stock price may fluctuate significantly in the future, and these fluctuations may be unrelated to CTBI's performance.The recent financial crisis has resulted in a lack of investor confidence in the financial institutions sector.General market price declines or market volatility in the future could adversely affect the price of our common stock, and the current market price may not be indicative of future market prices. Technology Risk CTBI continually encounters technological change. The financial services industry is continually undergoing rapid technological change with frequent introductions of new technology-driven products and services.The effective use of technology increases efficiency and enables financial institutions to better serve customers and to reduce costs.Our future success depends, in part, upon our ability to address the needs of our customers by using technology to provide products and services that will satisfy customer demands, as well as to create additional efficiencies in our operations.Many of our competitors have substantially greater resources to invest in technological improvements.We may not be able to effectively implement new technology-driven products and services or be successful in marketing these products and services to our customers.Failure to successfully keep pace with technological change affecting the financial services industry could have a material adverse impact on our business and, in turn, our financial condition and results of operations. Counterparty Risk The soundness of other financial institutions could adversely affect CTBI. Our ability to engage in routine funding transactions could be adversely affected by the actions and commercial soundness of other financial institutions.Financial services companies are interrelated as a result of trading, clearing, counterparty, or other relationships.We have exposure to many different industries and counterparties, and we routinely execute transactions with counterparties in the financial services industry, including brokers and dealers, commercial banks, investment banks, mutual and hedge funds, and other institutional counterparties. As a result, defaults by, or even rumors or questions about, one or more financial services companies, or the financial services industry generally, have led to market-wide liquidity problems and could lead to losses or defaults by us or by other institutions.Many of these transactions expose us to credit risk in the event of default of our counterparty or client.In addition, our credit risk may be exacerbated when the collateral held by us cannot be realized or is liquidated at prices not sufficient to recover the full amount of the loan or derivative exposure due us.There is no assurance that any such losses would not materially and adversely affect our businesses, financial condition, or results of operations. Item 1B. Unresolved Staff Comments None. SELECTED STATISTICAL INFORMATION The following tables set forth certain statistical information relating to CTBI and subsidiaries on a consolidated basis and should be read together with our consolidated financial statements. Consolidated Average Balance Sheets and Taxable Equivalent Income/Expense and Yields/Rates (in thousands) Average Balances Interest Average Rate Average Balances Interest Average Rate Average Balances Interest Average Rate Earning assets: Loans (1)(2)(3) $ $ % $ $ % $ $ % Loans held for sale % % % Securities: U.S. Treasury and agencies % % % Tax exempt state and political subdivisions (3) % % % Other securities % % % Federal Reserve Bank and Federal Home Loan Bank stock % % % Federal funds sold % % % Interest bearing deposits 85 % 54 % % Other investments 77 % % 3 % Investment in unconsolidated subsidiaries % % % Total earning assets $ % $ % $ % Allowance for loan and lease losses ) ) ) Nonearning assets: Cash and due from banks Premises and equipment, net Other assets Total assets $ $ $ Interest bearing liabilities: Deposits: Savings and demand deposits $ $ % $ $ % $ $ % Time deposits % % % Repurchase agreements andfederal funds purchased % % % Advances from Federal Home Loan Bank 79 % % % Long-term debt % % % Total interest bearing liabilities $ % $ % $ % Noninterest bearing liabilities: Demand deposits Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Net interest income $ $ $ Net interest spread % % % Benefit of interest free funding % % % Net interest margin % % % (1) Interest includes fees on loans of $1,766, $1,741, and $1,679 in 2010, 2009, and 2008, respectively. (2) Loan balances are net of unearned income and include principal balances on nonaccrual loans. (3) Tax exempt income on securities and loans is reported on a fully taxable equivalent basis using a 35% rate. Net Interest Differential The following table illustrates the approximate effect of volume and rate changes on net interest differentials between 2010 and 2009 and also between 2009 and 2008. Total Change Change Due to Total Change Change Due to (in thousands) 2010/2009 Volume Rate 2009/2008 Volume Rate Interest income Loans $ $ $ ) $ ) $ $ ) Loans held for sale ) U.S. Treasury and agencies ) Tax exempt state and political subdivisions ) Other securities ) Federal Reserve Bank and Federal Home Loan Bank stock ) 7 ) ) 27 ) Federal funds sold 41 61 ) ) ) Interest bearing deposits 31 31 0 ) ) Other investments ) ) (5
